Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 1 of 12




                 Exhibit 4
        Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 2 of 12

                                                                                                    USOO6566805B1

(12) United States Patent                                                           (10) Patent No.:             US 6,566,805 B1
       Tsai et al.                                                                  (45) Date of Patent:                  May 20, 2003

(54) ORGANIC ELECTRO-LUMINESCENT                                                                 OTHER PUBLICATIONS
        DEVICE WITH FIRST AND SECOND
        COMPOSITE LAYERS                                                         “The “Plastic” Led: A Flexible Lihgt-Emitting Device
                                                                                 Using a Polyaniline Transparent Electrode”, Synthetic Met
(75) Inventors: Rung-Ywan Tsai, Taoyuan Hsien                                    als, 55-57 (1993), pp4123–27.
                (TW); Ching-Ian Chao, Hsinchu Hsien                              “Annealing effects on the properties of indium tin oxide
                (TW); Chia-Shy Chang, Hsinchu                                    films coated on Soda glasses with a barrier layer of
                (TW); Mu-Yi Hua, Miaoli Hsien (TW)                               TiO2-SiO2 composite films”, Opt. Eng. 36(8), p2335-40
                                                                                 (Aug. 1997).
(73) Assignee: Industrial Technology Research                                    “Influences of the deposition rate on the microstructure and
                Institute, Hsinchu (TW)                                          hardness of composite films prepared by reactive ion-as
                                                                                 sisted coevaporation”, Opt. Eng. 34(10) p3075-82 (Oct.
(*) Notice: Subject to any disclaimer, the term of this                          1995).
                       patent is extended or adjusted under 35                   * cited by examiner
                       U.S.C. 154(b) by 253 days.
                                                                                 Primary Examiner Vip Patel
(21) Appl. No.: 09/672,920                                                       ASSistant Examiner Kevin Quarterman
                                                                                 (74) Attorney, Agent, or Firm J. C. Patents
(22) Filed:     Sep. 28, 2000                                                    (57)                   ABSTRACT
(30)      Foreign Application Priority Data
                                                                                 A flexible organic electro-luminescent device is provided, in
   Jun. 1, 2000        (TW) ....................................... 89110673 A   which a titanium dioxide-Silicon dioxide composite layer is
(51) Int. Cl." ............................. H01J 1/62; H01J 63/04               formed on the upper and lower Surfaces of a transparent
(52) U.S. Cl. ....................... 313/504; 313/506; 313/509;                 plastic Substrate. A transparent conductive electrode and an
                                                                       428/690   organic luminescent layer are formed in Sequence on one of
                                                                                 Surfaces of the composite layer. The organic luminescent
(58) Field of Search ................................. 313/504, 503,             layer is either Small molecule luminescent material or poly
                                               313/506, 509; 428/690             mer luminescent material. Then, a metal electrode is formed
(56)                       References Cited                                      on the organic luminescent layer, and a Silicon dioxide
                                                                                 protecting layer is formed on the metal electrode to enclose
                   U.S. PATENT DOCUMENTS                                         the metal electrode and the organic luminescent layer com
                                                                                 pletely. The titanium dioxide-silicon dioxide composite
       4.885.211 A         12/1989 Tang et al. ................. 428/457         layer and Silicon dioxide protecting layer are formed by
       5,237,439   A        8/1993    Misono et al. ..............     349/122   ion-assisted electron gun evaporation in the temperature
       5,245.457   A        9/1993    Fukuchi ......................   349/138
       5,808,715   A        9/1998    Tsai et al. ..             ...   349/122   lower than 100° C., which does not result in the thermal
       5,844,363   A       12/1998    Gu et al. ......           ...   313/506   loading to the Small molecule and polymer organic electro
       5,909,081. A * 6/1999 Eida et al. ........... ... 313/504                 luminescent device.
       6.228,514 B1 * 5/2001 Tadashi et al. ...... ... 313/504
       6,235,414 B1 * 5/2001 Epstein et al. .......               ... 257/103                  18 Claims, 4 Drawing Sheets



                                                                                                       212


                                                                                                         208
                                                                                                           206
                                                                                                          204O
                                                                                                           202O
                                                                                                           2OO
                                                                                                            202b
                                                                                                           204b
   Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 3 of 12


U.S. Patent       May 20, 2003     Sheet 1 of 4        US 6,566,805 B1




                                                        106
                                                          1 O4
        +                                                      102
                                            -


      FIG. 1 (PRIOR ART)
   Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 4 of 12


U.S. Patent       May 20, 2003     Sheet 2 of 4            US 6,566,805 B1

                                                        202O

                                                        200


                         FIG. 2A                        202b
                                                         204O
           He                                           - 202a

                                                  a       202b
                                                         204b
                         FIG. 2B
                                                  2O6
                                                         2040
            -                                           - 202a
                                                  6       202b
                                                         204b.




                                                         204d
                                                          202O
                                                         200
                                                          202b
                                                         204b.
   Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 5 of 12


U.S. Patent       May 20, 2003     Sheet 3 of 4        US 6,566,805 B1
   Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 6 of 12


U.S. Patent       May 20, 2003     Sheet 4 of 4        US 6,566,805 B1




                                                                     s

                eduous uDu
       Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 7 of 12


                                                     US 6,566,805 B1
                              1                                                                       2
          ORGANIC ELECTRO-LUMNESCENT                                   necessary to be performed to prevent the plastic Substrate
           DEVICE WITH FIRST AND SECOND                                from being Scraped, Since the plastic material usually is Soft.
                COMPOSITE LAYERS                                          Further, the plastic Substrate can not effectively prevent
                                                                       water and oxygen from entering because of its low packing
                                                                       density, which also causes the absorption of water and
           CROSS-REFERENCE TO RELATED                                  oxygen. However, the organic film formed in the organic
                  APPLICATION                                          electro-luminescent device is very Sensitive to the water and
  This application claims the priority benefit of Taiwan               oxygen, So that the organic film would be damaged by the
application serial no. 89110673, filed Jun. 1, 2000.                   water and oxygen, which results in a decrease in the lifetime
                                                                       of the organic electro-luminescent device. Moreover, the
           BACKGROUND OF THE INVENTION                                 water and oxygen contained in the plastic material are often
                                                                       released during vacuum deposition, causing that the evapo
  1. Field of Invention                                                rated layer has poor adhesion. Also, the water and oxygen
  The present invention relates to an organic electro                  are gradually released after the device is accomplished,
luminescent device (OEL) and, especially to a flexible            15   resulting in deterioration of performance for the conductive
organic electro-luminescent device and the process thereof.            electrode and luminescent material of the organic electro
   2. Description of Related Art                                       luminescent device. The foregoing factors may cause poor
   The organic electro-luminescent material has character              performance and low Stability of the plastic organic electro
istics Such as Self-emitting, broad range of Visual angle              luminescent device.
(0–160), high response speed, low driving voltage, and full               Referring to FIG. 1, a schematic view of the structure of
colors. It has been put into practice as a color plane display         the plastic organic electro-luminescent device in the art is
panel, Such as a compact display panel, an out-door display            shown. Such structure is disclosed in U.S. Pat. No. 4,885,
billboard, a computer, and a television monitor. The organic           211. The Structure is fabricated by coating a transparent
electro-luminescent material has been developed since 1960.       25
                                                                       conductive electrode 102 on a Substrate 100, where the
The organic electro-luminescent material usually is used to            transparent conductive electrode 102 Serves as a hole injec
form a light emitting layer (EML). The light emitting layer            tion layer. The conductive electrode 102 is formed of indium
incorporates between a metal electrode and a transparent               tin oxide, with the thickness of 30 nm to 400 nm and an area
anode, Such that an organic electro-luminescent display is             resistance of smaller than 100 S2/cm. Further, an organic
formed.                                                                emitting layer 104 is coated on the transparent electrode 102.
  The organic electro-luminescent devices are divided into             Then, a metal conductive electrode 106 having a low work
two groups according to the type of material used: one is a            function, Serving as an electron injection layer (EIL) is
Small molecule organic electro-luminescent device and a                coated on the surface of the organic emitting layer 104. The
polymer organic electro-luminescent device. In the early               material used for the metal conductive electrode 106 com
1980s, U.S. A. Eastman Kodak utilized tri-(8-                     35
                                                                       prises Li, Mg, Ca, Al, Ag, In, or alloys thereof. The metal
hydroxyquinoline) aluminium (Ald) to form an organic                   conductive electrode 106 has a thickness of 100 nm to 400
                                                                          .
emitting layer and inserts a hole injecting layer between the
emitting layer and the anode. This manner greatly improves                The organic electro-luminescent devices are generally
the characteristics and Stability of the organic electro               divided into two types of a Small molecule organic electro
luminescent device, and launches the application of the           40   luminescent device and a polymer organic electro
organic electro-luminescent device. In 1990, Cambridge                 luminescent device according to the organic material used in
University of England utilized poly p-phenylene Vinylene               the organic electro-luminescent device. The methods for
(PPV) conjugated polymer to fabricate a polymer organic                coating the emitting layer of the organic electro-luminescent
electro-luminescent device. Since the materials of ploy(p-             device can also be different.
phenylene vinylene (PPV) type have the characteristics            45     The Small molecule organic electro-luminescent layer
Similar to Semiconductors and the easy fabrication proceSS             usually has a two-layer Structure, as described in U.S. Pat.
for the polymer organic electro-luminescent devices, it                No. 5,844,363 proposed by Princeton University, USA. A
highly interests people to make intensive researches again.            hole transport layer (HTL) having the thickness such as 80
   Since plastic has properties of transparency, light weight,         nm and an emitting layer having the thickness of Such as 80
flexibility, proper Stretching Strength and brittle resistance,   50   nm are formed in Sequence on the indium tin oxide layer by
plastic can be used as a Substrate for a liquid crystal display        Vacuum deposition. The material used for the hole transport
(LCD) that is portable, thin and light. For example, the               layer comprises N,N'-dipheny-N,N'-(m-tolyl)benzidine
plastic Substrate disclosed in U.S. Pat. Nos. 5.237,439 and            (TPD). The material used for the emitting layer comprises
5.245,457 by Sharp Co. Ltd., Japan. The plastic substrate              tri-(8-hydroxyquinoline)aluminum (Alq).
can also be used as Substrates for the organic electro            55     The polymer organic electro-luminescent layer usually
luminescent devices (for example, U.S. Pat. No. 5,844,363              has a single-layer Structure, as described in the Synthetic
assigned to Princeton University, USA). The plastic Sub                Metals, 55–57, 4123-4127 (1993) published by G. Gustafs
Strates can be also applied in other optical display devices.          Son et al. In Such structure, a poly(2-methoxy-5-(2-ethyl
   The material used for the plastic Substrate is usually              hexyloxy)p-phenylene-vinylene (MEH-PPV) having a
acrylic resin, epoxy resin, polyethylene terephthalate (PET),     60   thickness of 50 nm to 100 nm is used as the emitting layer.
or polycarbonate (PC). However, the above materials used               In the polymer organic electro-luminescent device, the
for the plastic Substrate can not endure high temperature.             transparent conductive electrode is an indium tin oxide layer
Therefore, in Such processes for producing liquid crystal              or a polyaniline (PANI) layer with camphor sulfonic acid
displays and organic electro-luminescent devices, the tem              (CSA) formed by Spin coating, dipping, spray coating,
perature can not exceed 200 C. when a transparent con             65   doctor knife, Screen printing, or inkjet printing.
ductive electrode of indium tin oxide (ITO) is formed on the             However, either in the Small molecule organic electro
plastic Substrate. A Surface treatment of hard coating is also         luminescent device or the polymer organic electro
       Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 8 of 12


                                                    US 6,566,805 B1
                              3                                                                     4
luminescent device, the organic electro-luminescent layer             oxygen barrier layer; (4) Serving as a bonding layer between
(for example, 104 in FIG. 1) and metal electrode (for                 the plastic Substrate and indium tin oxide layer to prevent
example, 106 in FIG. 1) in these devices are very sensitive           cracks of the layers caused by the difference in thermal
to water and oxygen. This results in a reaction with water            expansion between indium tin oxide layer and the plastic
and oxygen, Such that these devices are damaged in the                Substrate or by bending.
atmosphere that contains even a little amount of water and                        SUMMARY OF THE INVENTION
oxygen. Therefore, in the process for producing the organic
electro-luminescent device, the demand for controlling the               The present invention provides an organic electro
content of the water and oxygen in the atmosphere is strict,          luminescent device and the process to fabricate the same.
i.e. the required content of the water and oxygen therein is          According to the present invention, a topcoat and undercoat
no more than 1 ppm. Further, U.S. Pat. No. 5,844,363                  are formed on the transparent conductive electrodes of the
discloses a flexible Small molecule organic electro                   Small molecule and/or polymer organic electro-luminescent
luminescent device formed by vacuum deposition, but it still          device, respectively. The topcoat and the undercoat Serve as
failed to provide a solution to effectively prevent the water         the water and oxygen barrier layer and hard protecting layer
and oxygen from being released from the plastic Substrate.       15   for the transparent electrodes of the organic electo
Also, in the research published by G. Gustafsson et al., the          luminescent device. The topcoat and the undercoat also
flexible polymer organic electro-luminescent device is                Serve as the protecting layer for the metal conductive
formed by Spin coating, without any treatment for the plastic         electrode (i.e. electron injection layer) in the organic electro
Substrate.                                                            luminescent device. The topcoat, undercoat and transparent
   For the plastic thin film liquid crystal display, the water        conductive layer are designed to have the appropriate thick
and oxygen released or penetrated from the plastic Substrate          neSS ranges, So as to increase the luminescent efficiency of
are necessarily to be avoided, So as to protect the plastic           the organic electro-luminescent device.
Substrate. Also, the thermal StreSS between the plastic Sub              According to the above and other objects of the present
Strate and the indium tin oxide electrode is necessary to be          invention, a proceSS for fabricating is provided, in which a
reduced to prevent the layers from being cracked. Therefore,     25   transparent plastic Substrate having a first Surface and a
a protecting film layer must be coated between the indium             Second Surface is provided. A first composite layer and a
tin oxide layer and the plastic Substrate.                            Second composite layer are formed on the first and Second
   In U.S. Pat. No. 5,237,439, a hard coating layer having the        Surfaces of the transparent plastic Substrate by low
thickness of 2 um to 6 um is formed by dipping and baking             temperature ion-assisted electron gun evaporation. A trans
on both Surfaces of the plastic Substrate which has a thick           parent electrode is formed on the first composite layer by
ness of 0.1 mm to 0.5 mm. The material used for forming the           low-temperature ion-assisted electron gun evaporation. An
hard coating layer comprises organosilane, acrylic acid,              organic emitting layer of Small molecule luminescent mate
melamine, and urethane, all of which are doped with boron.            rial is formed on the transparent electrode by thermal
Such a hard coating layer can protect the plastic Substrate           evaporation, or an organic emitting layer of polymer lumi
and absorb the water released from the plastic substrate. The    35   neScent material is formed on the transparent electrode by
hard coating layer can also buffer thermal StreSS existing            Spin coating. A metal electrode is formed on the organic
between the undercoat of SiOX with 10 nm to 60 nm in                  emitting layer by thermal evaporation. Also and, a protecting
thickness, and the indium tin oxide electrode, So that cracks         layer is formed on the metal electrode by low-temperature
in the indium tin oxide layer can be avoided. Moreover, a             ion-assisted electron gun evaporation to enclose the metal
TiOx buffer layer can also be formed between the organic         40   electrode and the organic emitting layer completely.
hard coating layer without boron doping and the undercoat                Further, according to the above and other objects, an
of SiOx to achieve the same properties with that of the               organic electro-luminescent device is provided. The organic
boron-doped organic hard layer. The above TiOx buffer                 electro-luminescent device comprises a plastic Substrate
layer, SiOx undercoat and ITO electrode all are formed by             having a first Surface and a Second Surface. A first composite
Sputtering deposition.                                           45   layer and a Second composite layer are formed on the first
   In U.S. Pat. No. 5,245,457, a method of forming topcoat            Surface and the Second Surface of the plastic Substrate,
in low temperature is provided. In Such method, the com               respectively. An indium tin oxide electrode is formed on the
mercially available Silica-containing oil for coating is              first composite layer. The first composite layer is located
applied over the Surface of the indium tin oxide electrode on         between the plastic Substrate and the indium tin oxide
the plastic Substrate. After exposure to the radiation of UV     50   electrode. An organic emitting layer of Small molecule or
light, a low temperature treatment is carried out in the              polymer luminescent material is formed on the indium tin
temperature lower than 200 C. to form a topcoat and                   oxide electrode. A metal electrode is formed on the organic
prevent the plastic Substrate from being damaged.                     emitting layer So as to allow the organic emitting layer to be
  In U.S. Pat. No. 5,808,715, a titanium dioxide-silicon              between the indium tin oxide electrode and the metal
dioxide composite layer is provided to Serve as the topcoat      55   electrode. Additionally, a Silicon dioxide protecting layer
and undercoat of the liquid crystal display device, in which          can be also applied on the metal electrode to enclose the
the titanium dioxide-Silicon dioxide composite layer is               metal electrode and the organic emitting layer completely.
formed as the topcoat and undercoat for the transparent                     BRIEF DESCRIPTION OF THE DRAWINGS
electrode of the plastic thin film liquid crystal display by
ion-assisted electron gun evaporation under a temperature        60      The accompanying drawings are included to provide a
lower than 100° C. Such a titanium dioxide-silicon dioxide            further understanding of the invention, and are incorporated
composite layer has Superior insulating property, consider            in and constitute a part of this Specification. The drawings
able hardness, and Smooth Surfaces. It has the following              illustrate embodiments of the invention and, together with
advantages: (1) preventing shortage between electrodes                the description, Serve to explain the principle of the inven
caused by conductive impurities having the same size as or       65   tion. In the drawings,
larger than the gap between electrodes; (2) protecting plastic           FIG. 1 is the schematic view of the structure of the plastic
Substrate from being Scraped; (3) Serving as a water and              organic electro-luminescent device in the art,
       Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 9 of 12


                                                     US 6,566,805 B1
                             S                                                                        6
   FIGS. 2A to 2F are the cross sectional view of the organic          tronic gun evaporation, the Starting material for evaporation
electro-luminescent device and the process thereof accord              is Ti-O tablets and Silicon dioxide particles. To control the
ing to one of the preferred embodiments of the present                 composition of the titanium dioxide-Silicon dioxide com
invention; and                                                         posite layer, the evaporation rate of titanium dioxide is set to
   FIG. 3 is the experimental result of the near IR transmit           be about 0.2 mm/s, and that of silicon dioxide is varied from
tance spectra for the polycarbonate plastic Substrate with and         0 nm/s to about 2 mm/s. The gas used for reaction is a
without titanium dioxide-Silicon dioxide composite layer as            mixture of argon with high purity of, for example, more than
a function of TiO2 content, which is obtained at relative
                                                                       99.99% and oxygen (O) with high purity of, for example,
humidity of 95% and room temperature for 4 hrs.                        more than 99.99%. The flow rate of the argon is about 18
                                                                       ml/min (about 18 sccm). The flow rate of the oxygen is about
          DESCRIPTION OF THE PREFERRED                                 30 ml/min (about 30 sccm). The discharge voltage of the ion
                  EMBODIMENTS                                          gun Source is about 100 volts with a discharge current of
                                                                       about 40 A. Thus, the total energy of the ion source is about
   Referring to FIGS. 2A to 2F, a method of fabricating an             90 eV. The evaporation process of the titanium dioxide
organic electro-luminescent device according to one of the        15   Silicon dioxide composite layer is entailed with reference to
preferable examples of the present invention is Schemati               the literature published for example by the present inventors
cally illustrated. Such organic electro-luminescent device             (Opt. Eng 34, 3075-3982 (1995) and Opt. Eng. 36,
can include flexible organic electro-luminescent devices. AS           2335-2340 (1997)).
shown in FIG. 2A, a transparent substrate 200 for visible                Referring to FIG. 2C, a transparent conductive electrode
light having a first surface 202a and a second surface 202b            206 is formed on the surface of the first composite layer
is provided. The plastic Substrate 200 used in the flexible            204a. The transparent conductive plastic electrode for the
plastic organic electro-luminescent device according to the            organic electro-luminescent device is then formed. The
present invention comprises polycarbonate (PC), acrylic                method for forming the transparent conductive layer 206
polymethyl methacrylate (Acrylic-PMMA), polyester                      includes ion-assisted electronic gun evaporation in the same
resin, epoxy resin, or the like. The dimension thereof            25   vacuum chamber in a substrate temperature of less than 100
(lengthxwidthxthickness) is, for example, 2.5x2.5x0.1                  C. The Starting material for evaporating the transparent
(mm) or 2.5x2.5x0.25 (mm), with thickness Smaller than or              conductive layer 206 is indium tin oxide in the form of
about equal to 0.25 mm.                                                tablets, for example, in which the ratio of tin oxide (SnO)
   Referring to FIG. 2B, a composite layer 204a and a                  is 10% in weight (i.e. 90%. In O-10%SnO). The transpar
second composite layer 204b are formed on the first surface            ent conductive electrode includes indium tin oxide has the
202a and the second surface 202b of the transparent plastic            thickness of 30 nm to 400 nm and an area resistance of less
substrate 200, respectively. The method of forming the first           than 100 S2/cm°. If a display is needed for the conductive
composite layer 204a and the second composite layer 204b               plastic Substrate, the electrode pattern required for forming
includes ion-assisted electron gun evaporation. It is pre              the display can be formed on the transparent conductive
ferred that transparent plastic substrate 200 is put into the     35   layer, i.e. the transparent conductive electrode 206 having
vacuum chamber (not shown in drawings) at the temperature              the defined pattern is formed.
lower than 100° C. to form an evaporated layer by ion                     Referring to FIG. 2D, after the transparent conductive
assisted electron gun evaporation. The first composite layer           electrode 206 for the organic electro-luminescent device is
204a and the second composite layer 204b include, for                  completed, an electro-emitting layer (EML) 208 is formed
example, a titanium dioxide-silicon dioxide (TiO-SiO2)            40   on the transparent conductive electrode 206. The EML 208
composite layer.                                                       is formed of Such as Single-layered luminescent material or
  As shown in FIG. 2B, the first composite layer 204a                  multi-layered luminescent material. The EML 208 includes
located on the first Surface 202a of the transparent plastic           Small molecule luminescent material and polymer lumines
substrate 200, with the titanium dioxide (TiO) content in a            cent material. If the material used for the EML 208 is Small
wide range of from 0% to 100% in atomic percentage. This          45   molecule, one or more layers of the Small molecule lumi
means that the ratio of titanium dioxide to Silicon dioxide in         neScent material can be evaporated on the transparent con
the first TiO-SiO composite layer can be varied as                     ductive electrode 206 by thermal evaporation. If the EML
intended. The first composite film 204a has the thickness of           208 is formed of polymer luminescent material, one or more
about 20 nm to about 150 nm. The first composite layer 204a            layers of the polymer luminescent material can be deposited
not only Serves to Stop the water and oxygen released from        50   on the transparent conductive electrode 206 by Spin coating.
the inside of the plastic Substrate 200, but also to be used as           Referring to FIG. 2E, a metal conductive electrode 210 is
a bonding layer for the indium tin oxide layer 206 and the             formed on the EML 208 of the plastic substrate 200, serving
plastic substrate 200.                                                 as an electron injection layer (EIL). The method of forming
   In FIG. 2B, the second composite layer 204b located on              the metal conductive electrode 210 includes thermal evapo
the second surface 202b of the transparent plastic substrate      55   ration. The conductive electrode 210 is formed of Such as
200 is similar to the first composite layer 204a. The content          Single-layered metal material, or multi-layered metal mate
of titanium dioxide also ranges from 0% to 100%, i.e., the             rial. The metal conductive electrode 210 includes lithium,
ratio of titanium dioxide to Silicon dioxide in the titanium           magnesium, calcium, aluminum, Silver, indium or the alloy
dioxide-Silicon dioxide composite layer of the Second com              thereof, having a thickness of about 100 nm to about 400
posite layer 204b can be varied without restriction. The          60      .
second composite layer 204b has the thickness of about 20                 Referring to FIG. 2F, after the metal conductive electrode
nm to 150 nm. It serves as a hard layer for protecting the             210 is formed, a protecting layer 212 is formed on the metal
transparent plastic Substrate 200 from being Scraped by an             conductive electrode 210, where the plastic Substrate 200
external force.                                                        currently has the first composite layer 204a, the transparent
  When the first composite layer 204a and the second              65   conductive electrode 206, the emitting layer 208, and the
composite layer 204b made with titanium dioxide-silicon                metal conductive electrode 210. The organic luminescent
dioxide composite layers are formed by ion-assisted elec               material and the metal electrode are also enclosed by the
      Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 10 of 12


                                                     US 6,566,805 B1
                               7                                                                                8
protecting layer 212, So as to prevent the water and oxygen            neSS can result in a significant increase in the luminescent
from reacting with the metal electrode or the organic emit             efficiency of the organic electro-luminescent device. It can
ting layer. The life time of the product is thereby effectively        be thus used as a transmittance enhanced layer.
prolonged. The method of forming the protecting layer 212                 AS characteristics of the titanium dioxide-Silicon dioxide
includes ion-assisted electron gun evaporation. It is prefer           composite layer, the water and oxygen are prevented from
able to put the transparent plastic substrate 200 into the             entering into the plastic Substrate from the atmosphere or are
vacuum chamber (not shown in drawings) under the condi                 prevented from being released from the inside of the plastic
tion that the substrate temperature is less than 100° C. and           Substrate. See Table 1 and 2, the data shown are the changes
no oxygen gas is added. The protecting layer 212 is evapo              in weight of the evaporated composite layer of PC and
rated by ion-assisted electron gun evaporation. The protect            PMMA plastic Substrates, with 200 nm in thickness, before
ing layer 212 includes Silicon dioxide (SiO2) having a                 and after the test which is carried out at a relative humidity
thickness of about 20 nm to about 150 nm.                              of 95% and a constant temperature of 25 C. for 6 hours, in
                                                                       which the Samples are weighed using a micro Scales. In these
   The ion-assisted electron gun evaporation of a pure Sili            Tables, the results are also compared with that of blank
con dioxide protecting layer is carried out under the condi            plastic Substrate having no protecting layer.
tion that the Substrate temperature of less than 100° C. and      15
                                                                       Table 1 The weight change of PC plastic Substrate, coated or
no oxygen gas is added. The evaporation rate of the Silicon               without coated a composite film with a thickness of 200
dioxide is kept at about 2 mm/s. The gas used for reaction is             nm before and after the humidity test. The test is carried
argon with high purity (more than 99.99%) whose flow rate                 out at a relative humidity of 95% and a constant tempera
is 18 ml/min. The other ion-assisted evaporating conditions               ture of 25 C. for 6 hours.
thereof are the same with that for the titanium dioxide
Silicon dioxide composite layer.
   In the flexible plastic organic eletro-luminescent device
according to the present invention, the first and the Second           Composition                       TiO,       TiO,   TiO,     TiO,          SiO,
                                                                       (at. 76)                X         100%       75%    50%      25%           100%
composite layer (204a, 204b), the transparent conductive          25 Weight change
electrode 206, and the protecting layer 212 all can be                                        O.33       O.16       O.19   O.12     O16           O.21
evaporated without heating by the ion-assisted electron gun            (mg)
evaporation. Since the Striking of the ions will not result in
the Significant increase in the temperature of the Substrate,          Table 2 The weight change of PMMA plastic Substrate,
the temperature during the proceSS mainly comes from                     coated or without coated a composite film with a thick
evaporation Source. From the results of the experiment, in               ness of 200 nm before and after the humidity test. The test
the evaporation process of the present invention, the result             is carried out at a relative humidity of 95% and a constant
ant temperature increased by less than 60° C., which does                temperature of 25 C. for 6 hours.
not adversely affect the plastic substrate, such as PC or
PMMA. The process according to the present invention can          35
also be suitable for other plastic substrates sensible to
temperature, Such as polyethylene terephthalate.                                                                            TiO,          TiO,
                                                                                  Composition (at. 76)          X            100%          75%
   The titanium dioxide-Silicon dioxide composite layer
obtained by low-temperature ion-assisted electron gun                             Weight change (mg)            2.32         1.76          1.47
evaporation shows an amorphous structure from the analysis        40
obtained by X-ray diffraction and transmission electron                   As shown in Tables 1 and 2, the prevention of water
microScope. Since the composite layer will not result in the           absorption of the PC and PMMA plastic Substrates with an
effect of Such as grain boundary Scattering, the luminescent           evaporated composite layer of 200 nm in thickness is
efficiency of the organic electro-luminescent device will not          improved, as shown in a comparison with the blank plastic
be reduced.                                                       45   Substrate having no evaporated layer thereon. Therefore, the
  Further, the titanium dioxide-Silicon dioxide composite              water and oxygen can be effectively isolated by the titanium
layer has very high hardness, 2500 N/mm in average. When               dioxide-Silicon dioxide composite layer according to the
the content of the titanium dioxide in the titanium dioxide            present invention.
Silicon dioxide composite layer is up to 75%, the hardneSS                Referring to FIG. 3, curves of the transmittance versus the
thereof is even higher than 4000 N/mm, which is greater           50   wavelength of incident light according to the PC Sample in
than the hardness of glass. The plastic Substrates Such as PC          Table 1 are shown. The vertical axis in the FIG.3 represents
and PMMA have hardness in the range from only tens to                  transmittance measured by Spectrophotometer, and the hori
hundreds N/mm. Therefore, the plastic substrate can be                 Zontal axis represents the wavelength of the incident light in
protected effectively by the titanium dioxide-silicon dioxide          the range from 1000 nm to 2000 nm. The samples tested
composite layer as a hard protecting layer for the plastic        55   includes a PC plastic Substrate having a titanium dioxide
Substrate and the metal conductive electrode. It can also              Silicon dioxide composite layer of 200 nm in thickness, and
prevent the organic luminescent device from being damaged              a bare Substrate, as shown by the Second highest curve,
caused by external force.                                              having no composite layer. These Samples are placed at a
  Further, the refraction index of the titanium dioxide                relative humidity of 95% and a constant temperature of 25
Silicon dioxide composite layer can be changed by adjusting       60   C. for 4 hrs. According to the results of measurement, the
the ratio of the composition. For incident light having a              transmittance varies as the composition of the titanium
wavelength of 550 nm, the refractive index of the composite            dioxide-Silicon dioxide composite layer changes. The high
layer is in the range from 1.46 for pure Silicon dioxide to            est curve is the condition of containing Silicon dioxide only.
2.36 for pure titanium dioxide. Therefore, the combination             When titanium dioxide is included by, for example, 25%,
of the titanium dioxide-Silicon dioxide composite layer           65   50% or 75%, the transmittance further decreases.
having appropriate composition and thickneSS and the                      As shown in FIG. 3, the absorption peak at about 1900 nm
indium tin oxide layer having an appropriate optical thick             is formed due to the O-H asymmetric stretching mode and
      Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 11 of 12


                                                     US 6,566,805 B1
                                                                                                   10
bending mode, thereby determining the water content in the               (4) The titanium dioxide-silicon dioxide composite layer
Samples. Further, the optical refractive indeX is varied as the             and the indium tin oxide layer are combined with
ratio of the components of the titanium dioxide-Silicon                     appropriate optical thickness to increase the lumines
dioxide in the composite layer is changed. AS mentioned                     cent efficiency of the organic electro-luminescent
above, the luminescent efficiency of the organic electro                    device.
luminescent device can be further increased by Selecting                  It will be apparent to those skilled in the art that various
appropriate materials and the thickness for layers.                    modifications and variations can be made to the Structure of
   The titanium dioxide-Silicon dioxide composite layer                the present invention without departing from the Scope or
according to the present invention is formed mainly by                 Spirit of the invention. In View of the forgoing, it is intended
low-temperature ion-assisted electron gun evaporation as               that the present invention coverS modification and variation
the topcoat and undercoat of the transparent plastic conduc            of this invention provided they fall within the scope of the
tive Substrate for the flexible Small molecule organic electro         following claims and their equivalents.
luminescent device and polymer organic luminescent                       What is claimed is:
device. In the present invention, the Silicon dioxide layer is           1. An organic electro-luminescent device, comprising:
formed under the condition that oxygen is not charged by          15
                                                                         a plastic Substrate having a first Surface and a Second
low-temperature ion-assisted electron gun evaporation, as                   Surface;
the protecting layer of the metal conductive electrode                   a first composite layer located on the first Surface;
(electron injection layer) for the Small molecule organic                a Second composite layer located on the Second Surface;
electro-luminescent device and polymer organic electro                   a transparent conductive electrode located on the first
luminescent device.
                                                                            composite layer which is located between the plastic
  The titanium dioxide-Silicon dioxide composite layer has                  Substrate and the transparent conductive electrode,
Superior insulating property, considerable hardness, and                 an organic emitting layer formed on the transparent con
Smooth Surfaces. Therefore, the present invention has the                   ductive electrode which is located between the first
following advantages when the titanium dioxide-Silicon                     composite layer and the organic emitting layer;
dioxide composite layer is evaporated on the upper and                   a metal electrode formed on the organic emitting layer,
                                                                  25
lower Surfaces of the transparent plastic Substrate:                       wherein the organic emitting layer is between the
  (1) It is a water and oxygen barrier layer for the plastic               transparent conductive electrode and the metal elec
     Substrate, resulting in that                                           trode; and
     (a) it can prevent the water and oxygen from being                  a protecting layer formed on the metal electrode to
       released from the plastic Substrate to result in poor                enclose the metal electrode and the organic emitting
       adhesion to indium tin oxide layer;                                  layer.
     (b) it can prevent water and oxygen from reacting with              2. The organic electro-luminescent device according to
       the metal conductive electrode and/or organic emit              claim 1, wherein the plastic Substrate comprises one Selected
       ting layer to shorten the lifetime of the device.               from the group consisting of polycarbonate (PC), polym
  (2) It is a hard layer for the plastic Substrate to protect     35   ethyl mathacrylate (PMMA), polyester resin (PET), and
     plastic Substrate and metal conductive electrode from             epoxy resin (Epoxy).
     being Scraped by external force.                                    3. The organic electro-luminescent device according to
  (3) It is a bonding layer between the plastic Substrate and          claim 1, wherein the plastic Substrate has the thickness of
     indium tin oxide layer to prevent cracks of the layers            less than about 0.25 mm.
     caused by the difference in thermal expansion between        40     4. The organic electro-luminescent device according to
     indium tin oxide layer and the plastic Substrate or by            claim 1, wherein the first composite layer comprises a
     bending.                                                          titanium dioxide-Silicon dioxide composite layer.
  (4) It is a transmittance enhanced layer for the emitting              5. The organic electro-luminescent device according to
     layer, in which the titanium dioxide-Silicon dioxide              claim 4, wherein the content of the titanium dioxide in the
     composite layer and the indium tin oxide layer are           45   first composite layer is in the range of from 0% to 100% in
     combined with appropriate optical thickness to increase           atomic percentage.
     the luminescent efficiency of the organic electro                    6. The organic electro-luminescent device according to
     luminescent device.                                               claim 1, wherein the Second composite layer comprises a
   From the preferable examples of the present invention,              titanium dioxide-Silicon dioxide composite layer.
the application according to the present invention has the        50      7. The organic electro-luminescent device according to
advantages as following:                                               claim 6, wherein a content of the titanium dioxide in the
  (1) During the vacuum deposition process, water and                  second composite layer is in the range of from 0% to 100%
     oxygen can be effectively prevented from being                    in atomic percentage.
     released from the Substrate, So as to increase the                   8. The organic electro-luminescent device according to
     adhesion of the indium tin oxide to the plastic Substrate.   55   claim 1, wherein the transparent conductive electrode com
     The reaction of the water and oxygen with the organic             prises indium tin oxide.
     emitting layer and metal electrode Subsequently formed               9. The organic electro-luminescent device according to
     can be avoided to increase the effect and lifetime of the         claim 1, wherein the transparent conductive electrode has a
     device.                                                           thickness of about 30 nm to about 400 nm.
  (2) The water and oxygen outside can be effectively             60      10. The organic electro-luminescent device according to
     prevented from entering the inside of the device                  claim 1, wherein the organic emitting layer comprises at
     through the plastic Substrate, which can avoid the                least one layer of organic luminescent material.
     instant reaction of the emitting layer in the organic                11. The organic electro-luminescent device according to
     electro-luminescent device and the metal electrode.               claim 1, wherein the organic emitting layer comprises one
  (3) The plastic substrate and the metal conductive elec         65   Selected from the group consisting of Small molecule
     trode can be effectively protected to increase the Sur            organic luminescent material and polymer organic lumines
     face hardness of the device from being Scraped.                   cent material.
      Case 6:20-cv-00988-ADA Document 8-4 Filed 11/02/20 Page 12 of 12


                                                  US 6,566,805 B1
                            11                                                                 12
   12. The organic electro-luminescent device according to            a metal electrode disposed on the organic emitting layer,
claim 1, wherein the metal electrode comprises one material             wherein the organic emitting layer is between the
Selected from the group consisting of lithium, magnesium,               transparent conductive electrode and the metal elec
calcium, aluminum, Silver, indium and the alloy thereof.                 trode; and
   13. The organic electro-luminescent device according to            an ion-assisted electron gun evaporated Silicon dioxide
claim 1, wherein the protecting layer comprises Silicon                 protecting layer disposed on the metal electrode to
dioxide.                                                                enclose the metal electrode and the organic emitting
  14. An organic electro-luminescent device, comprising:                layer.
                                                                      15. The device of claim 14, wherein the first luminescent
  a plastic Substrate having a first Surface and a Second           efficiency enhanced layer comprises a titanium dioxide
    Surface;                                                        Silicon dioxide composite layer.
  a first luminescent efficiency enhanced layer located on            16. The device of claim 15, wherein a content of the
    the first Surface;                                              titanium dioxide in the first composite layer is in a range of
  a Second luminescent efficiency enhanced layer located on         0% to 100% in atomic percentage.
    the Second Surface;                                        15
                                                                      17. The device of claim 14, wherein the second lumines
  a transparent conductive electrode located on the first           cent efficiency enhanced layer comprises a titanium dioxide
    composite layer which is located between the plastic            Silicon dioxide composite layer.
                                                                      18. The device of claim 17, a content of the titanium
    Substrate and the transparent conductive electrode,             dioxide in the Second composite layer is in a range of 0% to
  an organic emitting layer disposed on the transparent             100% in atomic percentage.
     conductive electrode which is located between the first
    composite layer and the organic emitting layer;                                       k   k   k   k   k
